                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:20-CV-411-RJC-DCK

 MICHAEL ALLEN, as Administrator for the                )
 Estate of Juventino Mata Hernandez,                    )
                                                        )
                      Plaintiff,                        )
                                                        )
    v.                                                  )                  ORDER
                                                        )
 USA HOIST COMPANY, INC.; CAROLINA                      )
 ELEVATOR SERVICE, INC.; GILBANE                        )
 BUILDING COMPANY; NC DEPT OF                           )
 LABOR; and GILBANE, INC.,                              )
                                                        )
                     Defendants.                        )


         THIS MATTER IS BEFORE THE COURT on the “Plaintiff’s Motion To Allow Filing

Of Documents Labeled ‘Confidential’ Under Seal And For Extension Of Time To File Response

To Gilbane Motion For Summary Judgment Pending Ruling On Motion” (Document No. 53) filed

August 6, 2021. This motion has been referred to the undersigned Magistrate Judge pursuant to

28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the motion

and the record, the undersigned will grant the motion.

         A party who seeks to seal any pleading must comply with the Local Rules of this Court.

Local Civil Rule (“LCvR”) 6.1 provides in relevant part as follows:

         LCvR. 6.1     SEALED FILINGS AND PUBLIC ACCESS.

                (a)     Scope of Rule. To further openness in civil case
                proceedings, there is a presumption under applicable common law
                and the First Amendment that materials filed in this Court will be
                filed unsealed. This Rule governs any party’s request to seal, or
                otherwise restrict public access to, any materials filed with the Court
                or used in connection with judicial decision- making. As used in this
                Rule, “materials” includes pleadings and documents of any nature
                and in any medium or format.



         Case 3:20-cv-00411-RJC-DCK Document 54 Filed 08/10/21 Page 1 of 3
                 (b)    Filing under Seal. No materials may be filed under seal
                 except by Court order, pursuant to a statute, or in accordance with a
                 previously entered Rule 26(e) protective order.

                 (c)     Motion to Seal or Otherwise Restrict Public Access. A
                 party’s request to file materials under seal must be made by formal
                 motion, separate from the motion or other pleading sought to be
                 sealed, pursuant to LCvR 7.1. Such motion must be filed
                 electronically under the designation “Motion to Seal.” The motion
                 must set forth:

                        (1)     A non-confidential description of the
                        material sought to be sealed;
                        (2)     A statement indicating why sealing is
                        necessary and why there are no alternatives to filing
                        under seal;
                        (3)     Unless permanent sealing is sought, a
                        statement indicating how long the party seeks to have
                        the material maintained under seal and how the
                        matter is to be handled upon unsealing; and
                        (4)     Supporting statutes, case law, or other
                        authority.


Local Rule 6.1. It appears that the requirements of Local Rule 6.1(c)(1) through (4) have been

adequately met. The NCDOL report that Plaintiff seeks to file under seal was marked as

“Confidential” by Defendants Gilbane Building Company and Gilbane, Inc. (collectively,

“Gilbane”) pursuant to the “Consent Confidentiality Order” (Document No. 32), and it therefore

should appropriately be sealed.

          Having considered the factors provided in Local Rule 6.1(c), the Court will grant the

motion to seal. Noting that the time for public response has not run to this motion, the Court will

consider any objection to this Order from non-parties as an objection to the motion, requiring no

additional burden for any non-party under the Federal Rules of Civil Procedure. See Local Rule

6.1(e).

          IT IS, THEREFORE, ORDERED that “Plaintiff’s Motion To Allow Filing Of

                                                  2

          Case 3:20-cv-00411-RJC-DCK Document 54 Filed 08/10/21 Page 2 of 3
Documents Labeled ‘Confidential’ Under Seal And For Extension Of Time To File Response To

Gilbane Motion For Summary Judgment Pending Ruling On Motion” (Document No. 53) is

GRANTED. The NCDOL report marked as “Confidential” by Defendant Gilbane and Plaintiff’s

response to Defendant Gilbane’s Motion For Summary Judgment that will reference the report

shall remain under SEAL until otherwise ordered by this Court.

       IT IS FURTHER ORDERED that Plaintiff shall have a short extension of three days

from the date of this Order to file its response to Defendant Gilbane’s “Motion For Summary

Judgment” (Document No. 50).

                                           Signed: August 9, 2021




                                              3

      Case 3:20-cv-00411-RJC-DCK Document 54 Filed 08/10/21 Page 3 of 3
